.:'.   ~   "r    \~
                AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Pagel ofl ;)_   i
                                                              UNITED STATES DISTRICT COURT
                                                                     SOUTHERN DISTRJCT OF CALIFORNIA

                                           United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                               V,                                 (For Offenses Committed On or After November 1, 1987)


                                           Marcos Miranda-Orduno                                  Case Number: 3:19-mj-22916

                                                                                                  Jose G Badillo
                                                                                                  Defendant's Attorney


                REGISTRATION NO. 86669298

                THE DEFENDANT:
                 12'.l pleaded guilty to count(s) 1 of Complaint
                                                                    -----'---------------+--+-___.1-jJJ...-!~+ll-19
                 •       was found guilty to count(s)
                         after a plea of not guilty.                                                         90 11CLfiJ1K           us t\rsr,ii'cr co · :
                                                                                                                      1
                         Accordingly, the defendant is adjudged guilty of such count(s), which involve the fog lll"illl•~j'oQJ't~'l-e~bg'~~6QfJir:~T:O:i"~CA:1.11~f~p         !




                Title & Section                               Nature of Offense                                                     Count Number(s)
                8:1325                                        ILLEGAL ENTRY (Misdemeanor)                                           1

                 D The defendant has been found not guilty on count( s)
                                                                                         -------------------
                 •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                            IMPRISONMENT
                       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                imprisoned for a term of:

                                                         1iTIME SERVED                      D - - ~ - - - - - - - days

                 12'.l   Assessment: $10 WAIVED            12'.l Fine: WAIVED
                 12'.l   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                 the     de_fendant' s possession at the time of arrest upon their deportation or removal.
                 D       Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                United States Attorney of any material change in the defendant's economic circumstances.

                                                                                              Wednesday, July 24, 2019
                                                                                              Date of Imposition of Sentence



                                                                                              1!1'1.J.it:;~OCK
                                       .. / . ,_,.. _._;;.:
                                               __



                Received          ---- .
                                --"'-''---------
                                DUSM

                                                                                              UNITED STATES MAGISTRATE, JUDGE



                Clerk's Office Copy                                                                                                          3:19-mj-22916
